 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    DIRECTV, LLC,
                                                   NO. 2:19-CV-0023-TOR
 8                              Petitioner,
                                                  ORDER GRANTING PETITION TO
 9          v.                                    CONFIRM AND ENFORCE
                                                  ARBITRATION AWARD
10    NATHAN HAYNES,

11                              Respondent.
12         BEFORE THE COURT is DIRECTV, LLC’s Unopposed Petition for

13   Confirmation and Enforcement of Arbitration Award and for Entry of Final Order

14   and Judgment (ECF No. 1). This matter was submitted for consideration without

15   oral argument. The Court has reviewed the record and files herein, and is fully

16   informed. As discussed below, the Motion is granted.

17         Petitioner DIRECTV, LLC, requests the Court confirm and enforce an

18   arbitration order and award issued on September 10, 2018 in JAMS Case No.

19   1160020995, which granted approval to the parties’ settlement of Respondent

20   Nathan Hayne’s claims under the Fair Labor Standards Act. ECF No. 1 at 1.


        ORDER GRANTING PETITION TO CONFIRM AND ENFORCE
        ARBITRATION AWARD ~ 1
 1   Nathan Haynes does not oppose the motion. See ECF No. 1-5 (declaration from

 2   counsel for Respondent).

 3          “To protect the overall purpose of arbitration and avoid any tendency of a

 4   court to impute its own strict and rigid practices onto arbitration proceedings,

 5   Congress has limited the ability of federal courts to review arbitration awards.”

 6   Schoenduve Corp. v. Lucent Techs., Inc., 442 F.3d 727, 731 (9th Cir. 2006).

 7   Specifically, the Federal Arbitration Act, 9 U.S.C. § 9, provides that “at any time

 8   within one year after the award is made any party to the arbitration may apply to

 9   the court so specified for an order confirming the award, and thereupon the court

10   must grant such an order unless the award is vacated, modified, or corrected.” See

11   id. (“We must affirm an order to confirm an arbitration award unless it can be

12   vacated, modified, or corrected as prescribed by the FAA.”).

13         Section 10 provides that a United States court may vacate an award in any of

14   the following cases:

15         (1) where the award was procured by corruption, fraud, or undue means

16         (2) where there was evident partiality or corruption in the arbitrators, or
               either of them;
17
           (3) where the arbitrators were guilty of misconduct in refusing to postpone
18             the hearing, upon sufficient cause shown, or in refusing to hear evidence
               pertinent and material to the controversy; or of any other misbehavior by
19             which the rights of any party have been prejudiced; or

20


        ORDER GRANTING PETITION TO CONFIRM AND ENFORCE
        ARBITRATION AWARD ~ 2
 1            (4) where the arbitrators exceeded their powers, or so imperfectly executed
                  them that a mutual, final, and definite award upon the subject matter
 2                submitted was not made.

 3   9 U.S.C. § 10(a). Section 11 provides that “the United States court in and for the

 4   district wherein the award was made may make an order modifying or correcting

 5   the award upon the application of any party to the arbitration” in the following

 6   cases:

 7            (a) Where there was an evident material miscalculation of figures or an
                  evident material mistake in the description of any person, thing, or
 8                property referred to in the award.

 9            (b) Where the arbitrators have awarded upon a matter not submitted to them,
                  unless it is a matter not affecting the merits of the decision upon the
10                matter submitted.

11            (c) Where the award is imperfect in matter of form not affecting the merits
                  of the controversy.
12

13   9 U.S.C. § 11. The plain language of the statute demonstrates that an award may

14   be modified or corrected only “upon the application of any party to the arbitration.”

15   Id.

16            Seeing no basis for vacation, modification or correction, Petitioner is entitled

17   to confirmation of the arbitration award.

18   //

19   //

20   //


           ORDER GRANTING PETITION TO CONFIRM AND ENFORCE
           ARBITRATION AWARD ~ 3
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         DIRECTV, LLC’s Unopposed Petition for Confirmation and Enforcement of

 3   Arbitration Award and for Entry of Final Order and Judgment (ECF No. 1) is

 4   GRANTED. The “Arbitrator’s final Arbitration Award”, ECF No. 1-2, is hereby

 5   confirmed and the terms incorporated into this Order.

 6         The District Court Executive is directed to enter this Order and

 7   corresponding judgment, furnish copies to counsel, and close the file.

 8         DATED April 25, 2019.

 9

10                                  THOMAS O. RICE
                             Chief United States District Judge
11

12

13

14

15

16

17

18

19

20


        ORDER GRANTING PETITION TO CONFIRM AND ENFORCE
        ARBITRATION AWARD ~ 4
